JONES, Justice
(dissenting).
In my view, the action of the trial court enjoining the Public Service Commission from enforcing the rate order of December 31,1975 was proper. The trial court directed that rates charged by South Central Bell, “shall remain subject to refund to the extent such rates are not allowed on final determination of this action.” South Central Bell has executed sufficient bond to manifest its good faith in that respect.
The trial court’s order comports with the provision of the statute quoted in the ma*933jority opinion. KRS 278.390. The commission’s order shall continue unless the order is suspended in whole or in part by order of a court of competent jurisdiction.
I am not willing to substitute my judgment for that of the trial court, who heard and determined the matter. In my opinion the findings are not clearly erroneous. CR 52.01. Therefore, I would sustain the trial court’s temporary injunction of March 31, 1976.
For the reasons enumerated, I respectfully register my dissent.
STEPHENSON, J., joins in this dissenting opinion.